Exhibit 10.28

 

CONFIDENTIALITY AND NON-COMPETE AGREEMENT

 

This Agreement, entered into this 1st day of February, 2004, is by and between
Mannatech, Inc., a Texas corporation (the “Company”) and H. Reg McDaniel (“HM”).

 

WHEREAS, HM is a former employee of the Company;

 

WHEREAS, HM and the Company entered into a Confidentiality and Non-Compete
Agreement dated June 21, 2002 (the “Prior Agreement”) which expired on June 21,
2003; and

 

WHEREAS, the Company wishes to provide certain compensation to HM in exchange
for the obligations set forth in this Agreement;

 

NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, the Parties hereby agree as follows:

 

  1. Nondisclosure: For a period of five (5) years following the execution of
this Agreement, HM shall keep and retain in confidence and shall not disclose,
except as required by the Company or by law, to any person, firm or corporation,
or use for HM’s own purposes, any Confidential Information that he may have
learned or obtained from the Company, or which is new Confidential Information
provided in conjunction with this Agreement.

 

  a. Confidential Information: For the purposes of this section, such
Confidential Information shall include, but is not limited to:

 

  (1) The Company’s operating procedures, processes, formulae, know-how,
scientific, technical, or product information, whether patentable or not, which
is of value to the Company and not generally known by the Company’s competitors;

 

  (2) All confidential information obtained from third parties and customers
concerning their products, business, or the direct sale and/or
network/multi-level marketing of dietary supplements;

 

  (3) Confidential business information of the Company, including, but not
limited to, marketing and business plans, associates and down line information,
strategies, projections, business opportunities, client identities or lists,
sales and cost information, internal financial statements or reports, profit,
loss, or margin information, customer price information, compensation plans and
strategies; and,

 

  (4) Confidential Information shall not include information which:

 

  (a) Was in the receiving party’s possession, free of any obligation of
confidence, prior to receipt from the disclosing party, as proven by the
receiving party;

 

  (b) Is already in the public domain at the time the disclosing party
communicated it to the receiving party, or becomes available to the public
through no breach of this Agreement;

 

  (c) Is received independently from a third-party free to disclose such
information to the receiving party;

 

  (d) Is developed by the receiving party independently of and without reference
to any of the Confidential Information, as proven by the receiving party;

 

  (e) Is disclosed by the receiving party to a third-party, with the express
prior written consent of the disclosing party;

 

 

1



--------------------------------------------------------------------------------

  (f) Is disclosed by the receiving party in order to satisfy any legal
requirement of any competent government body; provided, however, that
immediately upon the receiving party’s receipt of any such request, the
receiving party shall first advise the disclosing party of same before making
any disclosure to such body, so that the disclosing party may either interpose
an objection to such disclosure before such body, or take action to assure
confidential handling of the Confidential Information by such body, or take
action to protect the Confidential Information which the disclosing party deems
appropriate under the circumstances; or

 

  (g) Is disclosed in the course of a criminal or civil investigation of conduct
which allegedly violates any code, statute, ordinance, rule and/or regulation of
the United States or of any state or political subdivision thereof.

 

Inevitable Use or Disclosure/Irreparable Harm: HM stipulates and agrees that,
for a period of twelve (12) calendar months after the execution of this
Agreement, if HM becomes a spokesperson for, employee, consultant, owner,
partner, shareholder, officer, or director, of or shareholder of more than 5% of
the outstanding stock of a publicly traded company for any business operation
that is involved in the direct selling business generally and/or direct sales
and/or network/multi-level marketing of dietary supplements and other similar
products sold or distributed by the Company or any of its subsidiaries or in any
manufacturing or formulation of such products, (collectively the “Business”)
such conduct would result in the inevitable use and/or disclosure of
Confidential Information acquired by or imparted to him. Based on this
stipulation and agreement and for the consideration paid to him under the terms
of this Agreement, HM is prohibited from becoming employed by, a consultant for,
an officer, director or shareholder of more than 5% of the outstanding stock of,
any business operation which competes in the Business currently engaged in by
Company or any of its subsidiaries or affiliates for a period of twelve (12)
months after execution of this Agreement. The Company will have the right to
seek any injunctive relief necessary to prevent such irreparable harm and
disclosure.

 

2. Non-Competition: In exchange for the mutual promises and obligations
contained in this Agreement, and contemporaneous with its execution, the Company
promises to deliver to HM or permit HM to acquire, be exposed to, and/or have
access to new material, data, or information of the Company and/or its customers
or clients that is confidential, proprietary and/or a trade secret. This
includes, but is not necessarily limited to, the Confidential Information
described on the attached Exhibit A, delivered or provided contemporaneously
with the execution of this Agreement. By signing this Agreement, HM acknowledges
receipt of the Confidential Information described in Exhibit A.

 

  a. In consideration of the mutual promises contained in this Agreement, the
sufficiency of which is acknowledged by the parties, HM agrees that for a period
of twelve (12) calendar months after the execution of this Agreement, he will
not, either as a spokesperson, sales representative, or independent contractor
for, employee, consultant, owner, partner, shareholder, officer, or director, of
or shareholder of more than 5% of the outstanding stock of a publicly traded
company, for any business operation which competes in the business currently
engaged in by Company or any of its subsidiaries or affiliates, directly or
indirectly:

 

  (1) Sell, recommend, or promote dietary supplements of a competitor of the
Company or become a spokesperson for, employee, consultant, owner, partner,
shareholder, officer, or director, of or shareholder of more than 5% of the
outstanding stock of a publicly traded company for any business operation that
is in the direct selling business generally, or in any business which competes
in the business currently engaged in by Company or any of its subsidiaries or
affiliates.

 

  (2) Solicit or attempt to solicit any employees, or Mannatech Associates with
whom the Company has had any contract during the term of this Agreement or for a
period of 12 calendar months preceding the date of this Agreement or otherwise
induce such Customers to reduce, terminate, restrict or otherwise alter business
relationships with the Company in any fashion;

 

2



--------------------------------------------------------------------------------

Notwithstanding any provision of this Agreement, HM may speak at any trade,
professional or industry association or scientific or educational meeting (other
than on behalf of a competitor), and may conduct scientific research or
evaluations of drugs, dietary supplements or similar products without disclosing
any Confidential Information, and may research and/or develop prescription
and/or over the counter drugs.

 

  (c) In recognition of the broad geographic scope of the Company’s business
operations throughout the entire United States, and the ease of competing with
the Company, the restrictions on competition set forth herein are intended to
cover those cities and states in the United States of America and foreign
countries in which the Company does business on the date of the execution of
this Agreement.

 

3. Payment for Restrictive Covenants: In consideration for HM’s compliance with
the respective obligations under this Agreement, HM shall receive a total fee in
the amount of Twenty Five Thousand and no/100 Dollars ($25,000.00) once per
month, during the term of this Agreement. Payments shall be on the last day of
every month. The Company will not withhold or pay any amounts to any federal,
state, or local authority with respect to or on behalf of HM. HM thereafter
shall be solely responsible for all of federal, state, and local taxes and
reports.

 

4. Independent Contractor: HM agrees that during the effective period of this
Agreement, each will be an independent contractor for federal income tax and all
other purposes, and will, accordingly, file, remit and pay all required amounts
attributable to compensation paid under the terms of this Agreement to any and
all taxing authorities, as required. Moreover, as an independent contractor and
consultant, there is no agency, employee, partnership, or joint venture
relationship between the Parties and therefore, HM may not bind the Company in
any manner nor enter into any agreement on the Company’s behalf. HM shall not
represent himself to any person or entity as an employee, officer, agent,
representative, official or owner (except as a Shareholder or Associate) of the
Company.

 

5. Authority: Each party hereto represents and warrants to the other that he has
the authority to execute and deliver this Agreement and to perform hereunder.

 

6. Entire Agreement: This Agreement represents the entire understanding of the
Parties with regard to the matters addressed herein. Except as otherwise
contemplated hereby, this Agreement constitutes the entire agreement of the
Parties, and supersedes all prior agreements and understandings (oral and
written), between or among the Parties with respect to the subject matter hereof
and that there are no other written or oral agreements between the parties,
except the Independent Associates Agreement with respect to Mannatech
distributor positions held by HM, jointly or individually.

 

7. Applicable Law: This Agreement shall be construed in accordance with the laws
of the State of Texas, without regard to the conflicts of laws or principles of
such state.

 

8. Severability: If any provision or term of this Agreement is held to be
illegal, invalid, or unenforceable, such provision or term shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised part of this Agreement;
and the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance from this Agreement. Furthermore, in lieu of each
such illegal, invalid, or unenforceable provision or term, there shall be added
automatically as a part of this Agreement another provision or term as similar
to the illegal, invalid, or unenforceable provision as may be possible and that
is legal, valid, and enforceable.

 

9. Termination: Notwithstanding anything to the contrary in this Agreement, the
Company may terminate this Agreement and all obligations of all Parties hereto,
including, upon termination of this Agreement, the Company’s obligations to make
any further monthly payments contemplated by this Agreement in the event of HM
breaches any of the terms of this Agreement, and the failure to cure such breach
within 30 days following notice of such breach by the Company. HM may explain in
writing his response to a written notice from the Company describing a claimed
breach within ten (10) business days after receipt of such notice from the
Company. The decision to terminate this Agreement will be made by Mannatech’s
Board of Directors in its sole and exclusive discretion.

 

10. Non-Disparagement. HM further agrees to refrain from making disparaging
comments about Mannatech, its executives, employees, Independent Associates
and/or its proprietary products in any manner during the term of this Agreement
and after the Agreement terminates, for any reason. The Parties agree to act in
a manner consistent with favorable advancement and promotion of the Company and
its products. This covenant shall also survive the termination of this
Agreement.

 

3



--------------------------------------------------------------------------------

11. Disputes. In the event of a dispute between the Parties and before any legal
action is commenced, the Parties agree that the complaining party shall give
specific and detailed notice to the other Party of the complaint, including the
factual basis therefore. The Parties shall use their best efforts to resolve the
complaint by face to face meeting conducted within 5 days of such notice of
complaint. If the Parties cannot arrive at a mutually satisfactory solution to
the complaint within 5 business days from the date of such notice of the
complaint, the Parties shall attempt to resolve the complaint by non-binding
mediation before a neutral mediator agreeable to the parties. The Parties shall
use best efforts to schedule and conduct such mediation within 10 days after the
date of the face to face meeting. The mediation shall take place at a neutral
location in Dallas County, Texas.

 

12. Attorneys Fees. In any suit to enforce any provisions of this Agreement, The
prevailing party in such proceeding shall be entitled to record and have awarded
its reasonable attorney’s fees, costs and expenses of litigation in addition to
any other relief to which it may be entitled.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the 1st
day of February, 2004.

 

/s/    H. Reg. McDAniel M.D.         

--------------------------------------------------------------------------------

H. REG MCDANIEL. M.D.

MANNATECH, INC.:

By:

 

/s/    Sam Caster

   

--------------------------------------------------------------------------------

   

Sam Caster

Its:

 

Chairman and CEO

 

4